Jackson, Justice.
1. We fail to see any error in the charge of the presiding judge. The defendant under the law has the misfortune to go into the trial of a contest with an injured passenger with the presumption of law against it in respect to negligence. Whilst it is possible that this was an accident and that there was no negligence, yet that presumption, we cannot say, has been overcome, and extraordinary diligence shown by the defendant. Indeed, the presumption of negligence is supported by proof, and the jury were authorized to find as they did. Nor is the verdict excessive. If there was negligence, the injuries and sufferings of the lady fully authorized the amount of the verdict.
In such a case we are not at liberty to interfere, for the reason that we can interfere, if there be no error of law in the rulings on the trial, only when the presiding judge abuses his discretion. He has not done so here and the judgment must be affirmed.
2. In respect to the newly discovered testimony, we do not see that it would alter the verdict. It relates to the age of the person hurt and could not vary the finding. It ought not to do so and in all human probability it would not. At all events the plaintiff in error showed no diligence at all. No effort appears to have been made to procure testimony as to Mrs. Kicklighter’s age, and her age was necessarily in issue on the question óf the amount of damages.
Judgment affirmed.